Martin, J.
The Bank is appellant from a judgment in its favor, on a note of the defendant’s, and complains of an erroneous imputation of partial payments to the capital, instead of to the interest.
Her note was due on the 22d of April, 1840, for $3371 00
On the 1st of April, 1841, interest was due for 343 days, at seven per cent, ... - 224 80
3595 80
A payment was then made of ... 500 00
Balance, - 3095 80
On the 1st of October, 1841, interest was due on that last sum for 183 days, at the same rate, 110 15
3205 95
There was on that day paid, - 285 87
Balance, ... 2920 08
On the 1st of April, 1842, interest was due on the last sum for 182 days, at the said rate, 103 50
3023 58
There was on that day paid, 418 00
Balance, ,$2605 58
Halsey and Denis, for the appellants.
Davidson, for the defendant.
The District Court gave judgment for a less sum, admitted to be due by the defendant’s counsel. Both erroneously imputed the payments to the principal, instead of to the accrued interest. Civil Code, art. 2160. Hynson et al. v. Maddens et al. 1 Mart. N. S. 571.
The plaintiff claimed $3 50, for costs of protest, which were allowed ; and $125 08, for an error in favor of the defendant, in her note. This sum was disallowed, properly, we believe, on the evidence ; but we think it best to reserve the Bank’s right therefor, if it can be established in another suit.
It is, therefore, ordered and decreed, that the judgment be annulled and reversed, and that the Bank recover from the defendant the sum of $2605 58, with interest, at the rate of seven per cent per annum, from the 1st of April, 1842, until paid; and $3 50, for costs of protest; its right being reserved on the claim of $125 08 ; the defendant and appellee paying the costs in both courts.